Citation Nr: 0212200	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Dissatisfaction with the initial 10 percent rating 
assigned following a grant of service connection for 
ulcerative colitis.  

2.  Dissatisfaction with the initial 10 percent rating 
assigned following a grant of service connection for 
discogenic disease of the cervical spine with herniated 
nucleus pulposus at C4-5 and C5-6.  

3.  Entitlement to service connection for the claimed hearing 
loss.  

4.  Entitlement to service connection for a claimed ear 
disorder.  

5.  Entitlement to service connection for the claimed 
residuals of an injury to the left eye.  

6.  Entitlement to service connection for astigmatism and 
presbyopia.  

7.  Entitlement to service connection for claimed headaches.  


(The issues of (a) dissatisfaction with the initial 20 
percent rating assigned following a grant of service 
connection for lumbar spondylitic changes, degenerative 
changes of sacroiliac joints, thoracic spine osteoporosis and 
spondylitic changes and right shoulder degenerative changes; 
(b) service connection for the claimed residuals of a right 
ankle injury; (c) service connection for the claimed 
residuals of a left elbow contusion and ulnar neuritis; and 
(d) service connection for a claimed right knee disorder will 
be the subjects of a later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1979 to December 
1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 1998 and November 1999 rating decisions 
by the RO.  

The Board is undertaking additional development in regard to 
other issues identified hereinabove pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of it as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these other issues.  



FINDINGS OF FACT

1.  The veteran's service-connected ulcerative colitis is 
shown to be productive of a level of disablement that more 
nearly approximates that of moderately severe symptoms with 
frequent exacerbations.  

2.  The veteran's service connected discogenic disease of the 
cervical spine with herniated nucleus pulposus at C4-5 and 
C5-6 is shown to be productive of a level of disablement that 
more nearly approximates that of moderate intervertebral disc 
syndrome; neither severe functional limitation nor severe 
intervertebral disc syndrome is shown.  

3.  The veteran currently is not shown to have a hearing 
disability for VA compensation purposes.  

4.  No competent medical evidence has been presented to show 
that the veteran has current ear disability due to an 
infection in service.  

5.  No competent evidence has been presented to show that the 
veteran has current left eye disability due to an injury 
suffered during service.  

6.  The veteran's presbyopia and astigmatism as refractive 
error are not recognized as a disability for VA compensation 
purposes.  

7.  The veteran is shown to likely suffer from a chronic 
headache syndrome due to an injury suffered in service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
30 percent for the service-connected ulcerative colitis have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7323 
(2001).  

2.  The criteria for the assignment of an initial 20 percent 
evaluation for the service-connected discogenic disease of 
the cervical spine with herniated nucleus pulposus at C4-5 
and C5-6 have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5290, 5293 (2001).  

3.  The claim of service connection for a bilateral hearing 
disorder must be denied by operation of law.  38 U.S.C.A. §§ 
1110, 1137, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.385 (2001).  

4.  The veteran is not shown to have a current ear disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1137, 5107(a), 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  

5.  The veteran is not shown to have a current left eye 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1137, 5107(a), 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
(2001).  

6.  The claim of service connection for astigmatism and 
presbyopia must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1137, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2001).  

7.  The veteran's chronic headache syndrome is due to an 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b), 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  The Board concludes that the 
discussions in the RO's decision, Statement of the Case and 
Supplemental Statement of the Case informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  The veteran has been afforded multiple 
VA examinations in conjunction with his claims.  Further 
development and further expending of VA's resources is not 
warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, he has not been prejudiced by the Board's 
consideration of the merits of his claims.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims.  



INCREASED INITIAL RATINGS

In a November 1998 rating decision, service connection for 
ulcerative colitis was granted with a 10 percent rating 
assigned, effective on January 1, 1998.  

In a November 1999 rating decision, service connection for 
discogenic disease of the cervical spine with herniated 
nucleus pulposus at C4-5 and C5-6 was granted with a 10 
percent rating assigned, effective on January 1, 1998.  

The veteran timely appealed both of those issues, asserting 
that each was severe enough to warrant ratings in excess of 
10 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  


1.  Ulcerative Colitis

The veteran was afforded a VA examination in September 1998.  
The examiner noted that the veteran's treatment for 
ulcerative colitis, included the use of sulfa medication, 
folic acid and a new drug, the name of which the veteran 
could not recall.  

The veteran denied having recent rectal bleeding, but 
reported that he had frequent diarrhea often associated with 
white mucous.  The veteran reported having occasional fecal 
incontinence and frequent abdominal cramping with severe 
diarrhea.  

On examination, the abdomen was soft and nondistended.  
Tenderness was noted in the right lower quadrant.  The 
diagnosis was that of ulcerative colitis.  

A cecum biopsy in February 2000 noted mild, focal acute 
colitis.  A colonoscopy in February 2000 was normal.  

A September 2000 VA gastrointestinal progress noted that the 
veteran was doing well under his present medication regimen.  
The veteran reported that he had one bowel movement every 
threes days that the took Metamucil to keep it soft.  The 
veteran denied having blood in the stool and reported very 
little or no abdominal cramping except for some occasions 
when he passed some gas.  

The veteran did report having abdominal pain.  The examiner 
concluded that the veteran's ulcerative colitis appeared to 
be under fairly good control.  The examiner noted that the 
veteran's last colonoscopy in May of 2000 was endoscopically 
normal and that biopsies of his cecum and rectum were 
unimpressive.  

A December 2000 VA gastrointestinal progress note again noted 
that the veteran's ulcerative colitis appeared to be under 
fairly good control.  

A May 2001 VA gastrointestinal progress note indicates that 
the veteran reported having a recent flare-up of his 
ulcerative colitis.  More specifically, the veteran noted 
that he had an average of three bowel movements per day, 
although it could be up to five per day.  The veteran 
reported no blood in the stool.  The examiner opined that the 
veteran had some inflammatory bowel disease and possibly 
Crohn's disease rather then ulcerative colitis.  

On VA examination in November 2000, the examiner noted that 
the veteran's ulcerative colitis was not as active as it used 
to be with his present medical regimen 6-MP, although he does 
have abdominal pain and discomfort associated with 
constipation and diarrhea.  The veteran was in no active 
distress.  Palpation revealed  tenderness over the right side 
of the abdomen.  The abdomen was nondistended.  The veteran 
had not had any previous abdominal surgeries.  His bowel 
sounds were present.  The abdomen was soft.  No palpable 
masses were noted.  The diagnosis was that of ulcerative 
colitis.  

Under Diagnostic Code 7323, ulcerative colitis, a 100 percent 
rating is warranted for a pronounced condition resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  A 60 percent 
evaluation requires a severe condition, with numerous attacks 
per year and malnutrition, with only fair health during 
remissions.  

A 30 percent rating is assigned for moderately severe 
ulcerative colitis with frequent exacerbations.  A 10 percent 
rating is warranted for moderate ulcerative colitis with 
infrequent exacerbations.  38 C.F.R. § 4.144 including 
Diagnostic Code 7323 (2001).  

The Board finds that the medical evidence in this cases 
serves to establish that the service-connected ulcerative 
colitis is manifested symptoms that more nearly approximate a 
level of impairment consistent with that of moderately severe 
disablement.  

While the evidence shows that the veteran's ulcerative 
colitis was fairly well controlled on medication, the Board 
finds that the condition is shown to likely be manifested by 
frequent exacerbations.  

The veteran maintains that he has anemia so as to warrant the 
assignment of a 100 percent rating under the rating criteria.  
However, the medical evidence of record does not show 
findings consistent with pronounced or severe ulcerative 
colitis.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds in this regard that the 
veteran's service- connected ulcerative colitis is shown to 
have warranted the assignment of a 30 percent rating during 
the entire course of this appeal.  


2.  Discogenic Disease of the Cervical Spine

The veteran underwent an magnetic resonance imaging (MRI) of 
the cervical spine in January 1999.  The bony structures 
exhibited homogeneous signal intensity.  There was no 
evidence for fracture or subluxation.  There did appear to be 
some mild narrowing of the C5-6 disc space.  There was 
multilevel osteophytic spurring present, which appeared most 
pronounced at the C4-5 and C5-6 levels.  There also appeared 
to be some mild chronic compression of C4 and C5 vertebral 
bodies.

Images obtained at the C3-4 intervertebral disc space level 
demonstrated no evidence for focal disc protrusion.  The AP 
spinal canal and nerve root foramina were normal in caliber.  
Images obtained at the C4-5 disc space level demonstrated a 
moderate-sized left paracentral disc protrusion which 
produced mild narrowing of the spinal canal and extrinsic 
compression upon the cord.  There appeared to be some mild 
asymmetric hypertrophy of the left uncinate process, 
resulting in mild narrowing of the left nerve root foramen.  

Images obtained at the C5-6 disc space level demonstrated 
what appeared to be moderate-sized left paracentral disc 
protrusion in association with osteophytic spurring 
bilaterally, although slightly more pronounced to the left of 
the midline.  There was bony hypertrophy of the uncinate 
processes resulting in bilateral neural foraminal narrowing, 
slightly more pronounced on the right.  

Images obtained at the C6-7 disc space level demonstrated no 
evidence for focal disc protrusion.  The nerve root foramina 
and spinal canal were normal in caliber.  Images obtained at 
C7-T1 disc space level demonstrated no evidence for focal 
disc disease, spinal canal or neural foraminal stenosis.  The 
spinal cord was normal in caliber and homogeneous in signal 
intensity.  There was no evidence for Chiari malformation.  

The impression was that of disc protrusion at C4-5 resulting 
in mild narrowing of the spinal canal and extrinsic 
impression upon the cord.  Asymmetric left neural foraminal 
narrowing.  Small disc protrusion at C5-6 and bilateral 
uncinate process hypertrophy with asymmetric narrowing of the 
right nerve root foramen.  

The veteran's was examined by VA in March 1999.  His range of 
motion testing of the cervical spine noted that he had 
flexion to 45 degrees, extension to 30 degrees, and lateral 
bending to 30 degrees to the right and to the left.  His 
rotation was to 45 degrees on the right and 45 degrees on the 
left.  Pain was elicited with those movements, and the pain 
was aggravated by percussion in the occiput and relieved by 
traction on the mandibles.  There was a moderate degree of 
spasm detected in the paracervical muscles with range of 
motion studies.  

The examiner noted the January 1999 MRI results showing 
spinal stenosis, cervical spondylosis and disc protrusions at 
the level of C4-5 and C5-6.  The diagnosis was that of 
posttraumatic degenerative joint disease of the cervical 
spine with spinal stenosis.  

The veteran was afforded another VA examination in November 
2000.  The veteran continued to complain of having neck pain.  
An examination of the cervical spine notes no fixed 
deformity.  There was no atrophy of the paraspinal muscles of 
the cervical spine.  Palpation produced pain along C4-C7 
vertebral bodies without radiation.  The cervical lordosis 
was well preserved.  

The range of motion of the veteran's cervical spine showed 
that he had flexion of 45 degrees without pain.  Extension 
was to 45 degrees with pain starting at 10 degrees and 
extended up to 45 degrees.  Right lateral flexion was to 45 
degrees without pain.  Left lateral flexion was 45 degrees 
without pain.  Rotation to the right was 45 degrees with pain 
throughout the range of pain.  Rotation to the left was 45 
degrees without pain.  He was able to return to the erect 
position after each range of motion maneuver without 
assistance.  

An August 2001 VA orthopedic progress note indicates that the 
veteran presented with continued complaints of having neck 
pain.  On examination, the cervical spine showed tenderness 
in the area of the trapezius.  He was nontender over the 
spinous processes over the paraspinal musculature.  

The veteran's range of motion on forward flexion was to about 
40 degrees.  Backward extension was to 30 degrees.  Side 
bending to the left and right was to 30 degrees.  Rotation to 
the left and right was about 30 degrees each.  Neurologic 
evaluation revealed motor to be intact except for the 
abductor pollicis brevis, bilaterally.  The deep tendon 
reflexes were equal, bilaterally.  He had a decrease in 
sensation of the middle, ring and small fingers, bilaterally.  
The examiner reviewed the MRI reports of January and March 
1999 and noted a diagnosis of disc protrusion, cervical 
spine.  

The veteran was examined again in January 2002.  The veteran 
was able to have some flexion and extension of the neck, but 
he was unable to touch his chin to the chest.  The impression 
was that of discogenic disc disease of the cervical spine 
with herniated nucleus pulposus of the C4, C5 and C6.  

The veteran's discogenic disease of the cervical spine with 
herniated nucleus pulposus at C4-5 and C5-6, is currently 
evaluated as 10 percent disabling under the provisions of 
Diagnostic Code 5290, slight limitation of motion of the 
cervical spine.  

Diagnostic Code 5290 provides for a 10 percent rating for 
slight limitation of motion of the cervical spine.  A 20 
percent rating is warranted for moderate limitation of motion 
of the cervical spine.  A maximum 30 percent rating is 
assigned for severe limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a; Diagnostic Code 5290 (2001).  

Diagnostic Code 5293, for intervertebral disc syndrome, must 
also be considered when rating the veteran's cervical spine 
disability.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 60 percent rating is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation is 
assignable for severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  

A 20 percent rating is assignable for moderate intervertebral 
disc syndrome with recurring attacks.  A 10 percent rating is 
assigned for mild intervertebral disc syndrome.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.

The medical evidence of record in this case shows that the 
limitation of motion of the veteran's cervical spine appears 
to be moderate in severity.  

However, the Board emphasizes that it must consider the 
findings of pain pursuant to 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v Brown, 8 Vet. App. 202 (1995).  

In this instance, the veteran has consistently voiced 
complaints of constant pain associated with his cervical 
condition, and most recent VA examination included findings 
of functional limitation related thereto.  

The Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by his cervical spine disability 
more nearly approximates the criteria for the assignment of a 
20 percent rating under Diagnostic Code 5293.  38 C.F.R. § 
4.71a including Diagnostic Code 5293.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the claim for an 
increased rating of 20 percent for the service-connected 
discogenic disease of the cervical spine with herniated 
nucleus pulposus at C4-5 and C5-6.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected cervical spine 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected discogenic disc disease been more 
disabling than as currently rated.  

The Board points out, however, that the medical evidence does 
not establish that the veteran's cervical spine disability is 
productive of severe limitation of motion or intervertebral 
disc syndrome.  As such, a rating in excess of 20 percent for 
the service-connected discogenic disease of the cervical 
spine with herniated nucleus pulposus at C4-5 and C5-6 is not 
warranted in this case.  


SERVICE CONNECTION


Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Certain 
diseases shall be granted service connection if manifested to 
a compensable degree during a one year presumptive period 
after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  


3.  Hearing Loss

A careful review of the veteran's service medical records 
show that the veteran's hearing was within normal limits on 
multiple inservice audiometric testing reports including his 
October 1997 separation examination.  

More specifically, the audiometric testing on the October 
1997 separation examination noted pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
0
0
10
5
25

The veteran was afforded an audiological examination in 
September 1998.  The veteran reported having had multiple ear 
infections in service , as well as exposure to noise in 
service.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
15
10
10
15
20

The average in the right ear was 13 and the average in the 
left ear was 13.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 98 
percent in the left ear.  

The examiner noted that peripheral hearing was within normal 
limits, bilaterally.  Type A (normal) tymps were yielded, 
bilaterally.  Good speech discrimination was yielded, 
bilaterally.  Clear ear canals were visualized, bilaterally.  
The diagnosis was that of "at this time, medical 
intervention is unwarranted."

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  

At no time during service or at any time subsequent thereto, 
were findings demonstrated that would be considered a 
"disability" within the meaning of the aforementioned 
regulation governing the award of compensation benefits.  

The recent VA examination, on review by the Board, did not 
report findings that would equate with a disability as 
defined by the provisions of 38 C.F.R. § 3.385.  

Accordingly, absent evidence of current disability, the claim 
of service connection for bilateral defective hearing must be 
denied by operation of law.  


4.  Ear Disorder

A review of the service medical records shows that a scarred 
left tympanic membrane was noted on the May 1979 induction 
examination report.  His subsequent service medical records 
reveal that the veteran was treated for multiple ear 
infections during service.  In addition, diagnoses of otitis 
media, otitis externa, and otalgia were noted on occasion.  
No ear disability was noted on discharge from service.  

The veteran reported at a September 1998 VA examination that 
he had repeated having had infections of his ear during 
service.  The veteran reported that, as a result of his ear 
problems, he suffered mild decrease in hearing.  

On examination, the veteran had normal auricle external 
canal, tympanic membrane, tamponade and mastoid.  Some 
evidence of some scar tissue in the tympanic membrane was 
noted.  There was no evidence of active ear disease present.  
There was no evidence of infection of the ear.  The examiner 
also noted that audiology examination of September 1998 
showed peripheral hearing was within normal limits.  

Although the Board is cognizant of the veteran's assertion 
that he has a current ear disability due to service, the 
medical evidence of record does not show the presence of a 
current ear disability.  

Moreover, despite requests by the RO, the veteran has not 
submitted any treatment records showing a current ear 
disability due to disease or injury in service.  Absent such 
evidence, service connection is not warranted.  

Accordingly, the Board concludes that service connection for 
a claimed ear disorder is not denied.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  


5.  Left Eye disability 

A careful review of the service medical records shows that 
the veteran suffered a corneal burn of the left eye from 
chemicals in June 1990.  The eye was patched.  Subsequent 
follow-up records show that the eye problem was resolving.  

The veteran was afforded a VA examination in September 1998.  
The veteran reported that, during service, his left eye was 
splashed with paint primer.  According to the veteran, he 
sought medical attention when the eye was patched and he was 
given an antibiotic.  The veteran's only present complaint 
was a decrease in near vision.  

On examination of the left eye, uncorrected, the veteran was 
J6 at near and at distance was 20/20.  With a +3 over 
refraction over dilated pupils, the veteran was J2.  The 
veteran's pressures by tonophant were 16 in the right eye, 14 
in the left eye.  

The slit-lamp examination showed the lids and lashes to be 
within normal limits.  The cornea was clear.  The anterior 
chamber was deep, and the iris and pupil were within normal 
limits.  The lenses were clear in both eyes.  The 90 diopter 
exam showed the optic nerve, the cup-to-disc ratio was 0.3 in 
both eyes.  

The veteran's optic nerves were noted to be sharp and pink.  
The A/V ration was 2/3 and the vessels were within normal 
limits.  The macula were within normal limits in both eyes.  
The peripheral retinal examination was within normal limits 
in both eyes.  

The impression was that of status-post chemical splash to the 
left eye with no residual damage to the eye.  

The veteran currently asserts that service connection is 
warranted for the residuals of the left eye injury in 
service.  However, in this case, there is no medical evidence 
to show that the veteran has current eye disability.  

While the service medical records show that the veteran 
incurred an injury to the left eye during service, no left 
eye residuals were identified by the recent VA examination.  

Accordingly, service connection for the residuals of a left 
eye injury is not warranted.  


5.  Astigmatism and Presbyopia

The veteran asserts that service connection is warranted for 
his claimed astigmatism and presbyopia.  

On VA eye examination in September 1998, the examiner noted 
that the veteran was presbyopic and could be refracted to the 
J2 level.  

With respect to the claimed presbyopia and astigmatism, the 
Board points out that 38 C.F.R. § 3.303(c) (2001) provides 
that such refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  

As such, refractive error strictly cannot be recognized as 
acquired disability for VA compensation purposes.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As presbyopia and astigmatism are considered to be refractive 
error, Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely 
v. Principi, 3 Vet. App. 357, 364 (1992), the claim of 
service connection must be denied as a matter of law.  


6.  Post-concussive headaches

A careful review of the veteran's service medical records 
shows that the veteran was hospitalized in October 1980 after 
being struck on the head.  The veteran complained of having 
headaches and nausea.  The diagnosis was that of post 
concussion headaches.  

On VA examination in September 1998, the examiner noted the 
veteran's history of a head injury in service which had 
caused a loss of consciousness.  The veteran reported having 
had headaches since that time.  His neurologic examination 
was entirely normal.  The cranial nerves were normal.  His 
motor and sensory examination was entirely normal.  The deep 
tendon reflexes were all +2.  The diagnosis was that of mild 
post-concussive headache.  

The veteran was afforded a VA neurological examination in 
April 1999.  The veteran complained of having chronic 
headaches that were constant and occurred every day.  He 
described the headaches as being occipitally located with 
radiation to the frontal area, occasionally associated with 
nausea.  The veteran reported having had multiple head 
injuries and noted that he lost consciousness due to the head 
injuries on several occasions.  

The examiner noted that the veteran had no exacerbation of 
his headaches, just chronic moderate pain.  

The examiner noted that a March 1999 magnetic resonance 
imaging (MRI) of the brain was read as an unremarkable brain 
with incidental finding and minor ventricular asymmetry.  The 
examiner noted that the asymmetry had no clinical 
significance.  The diagnosis was that of chronic headache 
syndrome.  

Subsequent VA outpatient treatment reports show diagnoses of 
migraine headaches.  More specifically, a transcranial 
doppler test was performed in April 1999.  

The examiner noted that the veteran had a history of 
traumatic migraine headaches with complaints of right-sided 
numbness, headache, nausea, vomiting and blurred vision.  

The findings included those of significant abnormalities of 
increased velocities in two vessels (LVA and LMCA).  The mean 
velocities in those vessels were more than two standard 
deviations above normal.  There were also significant side-
to-side differences between blood flow velocities in the 
MCA's (17cm/sec difference in peak systolic velocities and 19 
cm/sec difference in mean velocities).  The pulsatility 
indices were mostly normal, except for two low indices (LICA 
was .59 and LMCA was .67).  the interpretation was that of 
complicated migraine could explain right-sided numbness, his 
headaches, as well as the TCD findings.  

In summary, the service medical records show that the veteran 
clearly suffered a head injury resulting in a concussion 
during service.  The service medical records further show 
that, at the time of the head injury, the veteran began to 
complain of having headaches.  

The post-service medical evidence of record shows that the 
veteran suffers from chronic headache syndrome.  Accordingly, 
the Board finds that the veteran's current headache 
disability is the likely result of an injury incurred during 
service.  

In light of the foregoing, the Board concludes that service 
connection is warranted for the chronic headache syndrome.  
38 U.S.C.A.. §§ 1110, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).  




ORDER

An initial rating of 30 percent, but not more, for the 
service-connected ulcerative colitis is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

An initial rating of 20 percent, but not more, for the 
service-connected discogenic disease of the cervical spine 
with herniated nucleus pulposus at C4-5 and C5-6 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

The claim of service connection for bilateral defective 
hearing is denied.  

The claim of service connection for an ear disorder is 
denied.  

The claim of service connection for residuals of an injury to 
the left eye is denied.  

The claim of service connection for astigmatism and 
presbyopia is denied.

Service connection for chronic headache syndrome is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



